DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on April 30, 2021.
Claims 1-25 are canceled. 
Claims 26, 27, 38, and 45 are amended. 
Claims 26-45 are pending and are rejected. 



Response to Arguments
	Regarding the rejection under 35 U.S.C. § 101, Applicant’s arguments have been considered but are not persuasive. 
Applicant continues to argue that the rejection relies on the Board Decision and not on the 2019 PEG. Remarks at 18. As previously stated, although the Board Decision is referenced in the rejection, the rejection is based on the 2019 PEG and the October 2019 update. Because the instant claims are directed to the same invention as the claims reviewed by the Board, the Decision is relevant. However, the instant rejection stands on its own. The rejection does not rely on the Board Decision. 
Applicant also continues to argue that “the claimed subject matter necessarily requires that the recited steps be performed in an electronic environment.” Remarks at 19. Although the claimed steps are performed in an electronic environment, the electronic environment is being used to receive, process, and output data—these are generic computer functions. Many of the claimed steps could be performed manually (e.g., identifying, determining, adjusting, and setting). For those steps, the computer is merely being used as a tool to perform the abstract idea. For other steps such as receiving and transmitting data, the use of a computer is insignificant extrasolution activity. When viewed as a combination, the additional elements do not do more than what they do individually. 
In the response, Applicant has included a list of “computer structures.” Remarks at 20. These listed items appear to be generic computer components such as a processor, database, server, and an electronic network; data such as electronic data, target web page, a lattice structure, and demographic data; and software such as a campaign optimizer, a raw data aggregator, a target discovery module, and a bid calculator. There is no indication that these are anything more than standard computing components that would be used for any sort of basic data processing. None of these items provide an improvement to technology. Rather, they are just being used as a tool to perform the stated abstract idea. 
Regarding the additional elements identified as insignificant extrasolution activity, Applicant continues to argue that they are “essential to the implementation of the claimed process.” Remarks at 21. However, those steps merely include sending/outputting and receiving/gathering data. Applicant should 

Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

Selecting a particular data source or type of data to be manipulated:
i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937;
ii. Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55;
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.

Insignificant application:

ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. 

These examples include features similar to those in the claims that have been designated as insignificant extrasolution activity. Although a steps such as gathering data may be essential to an invention, it may insignificant extrasolution activity. A data gathering step would not be insignificant if it included substantial details as to how, for example, the data is gathered. Here, however, electronic data is received by a device. This is a standard way of gathering data.  
Applicant continues to assert that the “additional steps play an integral role in improving the computing environment in which the claims are implemented.” Remarks at 22. Applicant states that “one having ordinary skill in the art would readily agree that the aforementioned features necessarily improve the functioning of a computer and the technological environment in which the method is implemented in.” Remarks at 24. However, Applicant has not described any improvement or shown where it is described in the specification. 
Applicant further argues that the Office action failed to explain how the instant claims relate to the cited cases. Remarks at 24-25. Claim limitations such as “receiving goal data…,” “receiving electronic data…,” “receiving discrete-time signals…,” “collecting performance metrics…,” “transmitting a query…,” and “transmitting the bid parameter…” include insignificant extrasolution activity because they include data gathering or data output. Per MPEP 2106.05(g), these types of steps are well understood, routine, and conventional and, therefore, do not integrate the judicial exception or provide an inventive concept. The case law cited in the rejection provides examples of data gathering and data output that were found to be well understood, routine, and conventional by courts. Also, the case law noted above is applicable here. 



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claim 26, for example, recites the contingent limitation of “setting a bid parameter via a bid calculator, wherein the bid parameter is set to equal the estimated electronic transaction parameter when the current option value is zero.” 

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
Claim 26, for example, recites the following intended use limitations: “for display on one or more web pages,” “for displaying the electronic content,” “for maintaining a display of the electronic content on the target web page for the learning period,” and “for maintaining a display of the electronic content on the target web page.”



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 26-45 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, 
Step 1: Does the Claim Fall within a Statutory Category?
Yes, Claims 26-37 recite a method and, therefore, are directed to the statutory class of a process. Claims 38-44 recite a system and, therefore, are directed to the statutory class of machine. Claim 45 recites a non-transitory computer-readable medium and, therefore, is directed to the statutory class of manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following table identifies the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Representative Claim 38: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
38. 	A bid calculating system for determining a bid price parameter of electronic content for display on one or more target web pages, the bid calculating system comprising:


a storage device that stores instructions for determining a bid parameter of electronic content: and
But for the storage device that stores instructions, this limitation recites the abstract idea of determining a bid price for an advertisement (i.e., “determining a bid parameter of electronic content”), which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity. 
a storage device that stores instructions
a processing device that executes the instructions to perform the following operations:

a processing device that executes the instructions to perform the following operations:
receiving, by a first electronic device over an electronic network, i) goal data from a second electronic device and ii) electronic data from a third electronic device, the received electronic data associated with 

receiving, by a first electronic device over an electronic network, i) goal data from a second electronic device and ii) electronic data from a third electronic device, the received electronic data associated 

But for “the first electronic device,” this limitation recites the abstract idea of identifying a webpage and location for displaying an advertisement (i.e., “based on receiving the goal data, identifying…i) a target web page from the one or more web pages, and ii) one or more cells of the target web page for displaying the electronic content”), which is a commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
the first electronic device 
based on identifying the target web page, receiving, by the first electronic device, discrete-time signals corresponding with the target web page;

based on identifying the target web page, receiving, by the first electronic device, discrete-time signals corresponding with the target web page; (insignificant extrasolution activity)
based on receiving the discrete-time signals, determining, by a fourth electronic device, whether the received discrete-time signals include a signal integrity problem requiring corrective action;
But for the “fourth the electronic device,” this limitation recites the abstract idea of determining whether there is a signal integrity problem (i.e., “based on receiving the discrete-time signals, determining…whether the received discrete-time signals include a signal integrity problem requiring corrective action”), which is a mental process. For example, determining includes evaluation. 
by a fourth electronic device
parsing, by a fifth electronic device, the received electronic data into at least one of performance metrics, demographic data, and statistical data relating to the target web page; and
But for the “fifth electronic device,” this limitation recites the abstract idea of parsing data into one or more types of data (i.e., “parsing…the received electronic data into at least one of performance metrics, demographic data, and statistical data relating to the target web page”), which is part of the abstract idea of a commercial 

	based on at least one of the performance metrics, demographic data, and statistical data relating to the target web page, determining, by the first electronic device, a current option value for a learning period, wherein determining the current option value for the learning period includes: 
But for the “first electronic device,” this limitation recites the abstract idea of determining a current option value (i.e., “based on at least one of the performance metrics, demographic data, and statistical data relating to the target web page, determining…a current option value for a learning period”), which is a commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
by the first electronic device 
	determining cell inventory levels of the target web page via a query to a database;
But for the first electronic device (as recited in a prior limitation) and the query to the database, this limitation recites the abstract idea of determining details associated with a bid for an advertisement (i.e., “determining cell inventory levels of the target web page”), which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.
via a query to a database (insignificant extrasolution activity)
	determining a continuation value associated with an expected value for maintaining a display of the electronic content on the target web page for the learning period;
But for the first electronic device (as recited in a prior limitation), this limitation recites the abstract idea of determining details associated with a bid for an advertisement, which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

	determining an option value associated with an option to 


	adjusting an estimated electronic transaction parameter based on the current option value; and
But for the first electronic device (as recited in a prior limitation), this limitation recites the abstract idea of determining details associated with a bid for an advertisement, which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity.

	setting a bid parameter via a bid calculator, wherein the bid parameter is set to equal the estimated electronic transaction parameter when the current option value is zero, and wherein the bid calculator includes a lattice structure comprising one or more nodes, each node representing an expected value for maintaining a display of the electronic content on the target web page; and
But for the first electronic device (as recited in a prior limitation), this limitation recites the abstract idea of determining details associated with a bid for an advertisement, which is a fundamental economic practice or commercial interaction such as advertising or a sales activity. Therefore, this limitation recites the abstract idea of certain methods of organizing human activity. 
via a bid calculator 
	transmitting, by the first electronic device, the bid parameter to a server processor associated with the target web page. 

transmitting, by the first electronic device, the bid parameter to a server processor associated with the target web page. (insignificant extrasolution activity)


Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application? 
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as simple data processing and receiving and transmitting data) such that they amount to no more than mere instructions to apply the exception using 
Furthermore, as stated in the Board Decision at 7, Applicant’s Specification (paragraph 3) explains that determining a bid price may help companies assess the possible benefit of placing a particular ad on a particular webpage. The Board continues to state that “the claimed solution is an improvement to an abstract business practice, not an improvement to computer networks. Further, unlike the situation in DDR Holdings, there is no indication here that a computer network is used other than in its normal, expected, and routine manner, e.g., transmitting information over a network. There is a fundamental difference between computer functionality improvements, on the one hand, and using existing computers as tools to perform a particular task, on the other.” See Board Decision at 7. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept?  
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. When evaluated as a combination, the additional elements do not do more than they do individually. For example, as a combination, claim 26 is a method for generating a bid parameter based on received data. Combining the additional elements does not change the outcome of the analysis because the invention as a whole is merely receiving, processing, and outputting data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed system collects, processes, receives, and transmits data.  Activities such as data gathering and selecting a particular data source or type of data to be manipulated are insignificant extra-solution activity and, therefore, well . See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

Dependent claims: 
	Claims 27-30, 37, 39-43 are further limiting the abstract idea by performing a calculation.
	Claims 31 and 44 include a creating a lattice structure, which is a form of mathematics. Therefore, these claims are further narrowing the abstract idea. 
	Claims 32-36 are further narrowing the abstract idea by defining nodes. 
	As such, the dependent claims do not overcome the deficiencies of the independent claims, and are similarly not patent eligible. 


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite “based on receiving the goal data, identifying, by the first electronic device, i) a target web page from the one or more web pages, and ii) one or more cells of the target web page for displaying the electronic content.” Support for this limitation could not be found in the Specification. Although the Specification discusses goals, target web pages, and cells, the full limitation could not be found in the Specification. Additionally, the Specification lacks an algorithm for this limitation. The algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.
The independent claims recite “based on receiving the discrete-time signals, determining, by a fourth electronic device, whether the received discrete-time signals include a signal integrity problem requiring corrective action.” This limitation is described in paragraphs 0028 and 0029 of the pgpub. However, these paragraphs do not describe how it is determined whether a signal integrity problem is detected. The algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.
The independent claims recite “parsing, by a fifth electronic device, the received electronic data into at least one of performance metrics, demographic data, and statistical data relating to the target web page.” Paragraph 0037 of the pgpub refers to these three types of data. However, this paragraph does not refer to parsing received electronic data into at least one of performance metrics, demographic data, and statistical data. Additionally, the Specification lacks an algorithm for this limitation. The algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.
The independent claims include several devices (e.g., first electronic device, second electronic device, third electronic device, fourth electronic device, and fifth electronic device). Paragraph 0026 of the pgpub discusses the devices and says that there may be two or more electronic devices. However, the Specification does not provide a description of each of the claimed devices. 



Claim Rejections - 35 USC § 112, second paragraph

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The independent claims have been amended to recite first, second, third, fourth, and fifth electronic devices. It’s not clear what type of devices are being claimed. For example, are these mobile devices? Or, are they devices that are integrated into a larger device? Can these be the same device? 
	The independent claims recite “a bid calculator.” It is unclear whether this limitation is invoking 35 U.S.C. 112, 6th paragraph. If so, the Specification does not describe the structure, material, or acts for performing the claimed function of the bid calculator. For example, paragraph 0026 of the pgpub states that the bid calculator may be implemented on one electronic device controlled by the advertiser. However, the Specification does not describe the structure, material, or acts for the bid calculator.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)